NOT PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      ____________

                         No. 15-2106
                        _____________

                     In re: IRENE H. LIN,
                                Debtor


                  JAY J. LIN; JAY J. LIN PA,
                               Appellants

                               v.

    STEVEN R. NUENER; BARRY SHARER; KEISHA ADKINS;
NEUNER AND VENTURA LLP; SHARER PETREE BROTZ & SNYDER;
               JOHN DOE; JANE DOE; XYX CO.
                      _____________

   ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF NEW JERSEY
                  (D.C. Civil No. 3-14-cv-05230)
           District Judge: Honorable Freda L. Wolfson
                          ____________

           Submitted Under Third Circuit LAR 34.1(a)
                         April 6, 2016
                        ____________

      Before: FISHER, RENDELL and BARRY, Circuit Judges

                 (Opinion Filed: April 28, 2016)
                                        ____________

                                          OPINION*
                                        ____________


BARRY, Circuit Judge

         Jay J. Lin and his law firm, Jay J. Lin, P.A., appeal the order of the District Court

that dismissed, as untimely, two appeals to it from the Bankruptcy Court, and affirmed

the Bankruptcy Court’s award of $5,000 in fees and expenses as a sanction against Mr.

Lin. We have jurisdiction over the final order of the District Court under 28 U.S.C. §

1291.

         Appellants’ “main” brief to us is confusing and, in places, incomprehensible. One

section, however, is clear: the “Statement of the Case”, which fills almost half of that

eleven-page brief, with insults of the worst kind hurled at the Trustee Appellee and the

Trustee’s Counsel, also an appellee. Vitriol aside, the Statement of the Case certainly

appears to have nothing to do with whatever issues Appellants may have been trying, but

utterly failed, to raise, much less to explain. The two-page reply brief does not add a

thing.

         That having been said, we understand, albeit from Appellees’ briefs, the issues

supposedly presented by Appellants for review ─ Appellees, after all, have lived through

those issues before both the Bankruptcy and District Courts in this lengthy, convoluted,


*
   This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                               2
and contentious litigation. And we have done our homework. We have carefully reviewed

the record, seen the close attention given to this litigation by both Courts, and, of course,

reviewed the various opinions, both oral and written, most recently the excellent opinion

of the District Court now before us, an opinion we have considered in light of the

standards of review the District Court was, and we are, required to apply.

       We are satisfied, following our review, to conclude, without further ado, that

substantially for the reasons set forth by the District Court in its thorough opinion, we

will affirm the Order of the District Court dismissing as untimely the two appeals to it

from the Bankruptcy Court, and affirming the Bankruptcy Court’s award of sanctions

against Mr. Lin.1




1
 In Point 4 of their brief, the Trustee Appellees invited us to award damages against Mr.
Lin under Fed. R. App. P. 38, and “reserve[d] the right” to file a motion for such relief if,
at the conclusion of briefing, we had not addressed the matter “sua sponte”. (Trustee
Appellees’ Br. at 27). A motion was subsequently filed. We will address the issue of Rule
38 damages there, not here.
                                             3